Case 1:20-cv-00520-GWC Document 66 Filed 10/08/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

BUFFALO XEROGRAPHIX INC.,
SHATKIN F.LR.S.T. INC, AND
TODD E. SHATKIN DDS PLLC
for itself and on behalf of a class of
similarly situated policyholders,
Plaintiffs,

THE HARTFORD INSURANCE GROUP a/k/a
THE HARTFORD FINANCIAL SERVICES
GROUP, INC.;

SENTINEL INSURANCE COMPANY, LTD.;

HARTFORD CASUALTY INSURANCE
COMPANY; and

HARTFORD INSURANCE COMPANY
OF THE MIDWEST;

Defendants.

 

STIPULATED ORDER

No. 20-cv-00520-GWC

STIPULATED BRIEFING SCHEDULE

The Court enters this Stipulated Order upon the request and stipulation of all parties,

Plaintiffs Buffalo Xerographix Inc., Shatkin F.LR.S.T. LLC and Todd E. Shatkin DDS PLLC

(collectively “Plaintiffs”) and Defendants The Hartford Insurance Group a/k/a The Hartford

Financial Services Group, Inc., Sentinel Insurance Company, LTD, Hartford Casualty Insurance

Company, and Hartford Insurance Company of the Midwest (collectively “Defendants”).

 
Case 1:20-cv-00520-GWC Document 66 Filed 10/08/20 Page 2 of 3

WHEREAS, Plaintiffs filed an Amended Complaint on August 13, 2020;

WHEREAS, Defendants The Hartford Insurance Group a/k/a The Hartford Financial
Services Group, Inc. moved to dismiss Plaintiffs’ Amended Complaint pursuant to Fed. R. Civ. P.

12(b)(6) on September 17, 2020 (the “Motion to Dismiss”); it is hereby

ORDERED that Plaintiffs shall file opposition papers to Defendants’ Motion to Dismiss

on or before October 17, 2020;

ORDERED that Defendants shall file any papers in reply to Plaintiffs’ opposition on or

before November 6, 2020; and

ORDERED that no extension of the above deadlines will be granted except upon written
application, filed prior to the deadline, showing good cause for the extension. Absent truly
exceptional circumstances, any application for an extension shall be made at least one week prior
to the deadline sought to be extended. The parties are reminded that “a finding of “good cause’
depends on the diligence of the moving party.” Parker v. Columbia Pictures Indus., 204 F.3d 326,

340 (2d Cir. 2000).

 
Case 1:20-cv-00520-GWC Document 66 Filed 10/08/20 Page 3 of 3

The above Order is stipulated to by the parties via their undersigned respective counsel.

 

DUKE HOLZMAN PHOTIADIS
& GRESENS LLP

/s/ Chrtrtopher Wh Certoth

TULLY RINCKEY, PLLC

/s/ Eugene W_eleh

 

Charles C. Ritter, Esq.
Christopher M. Berloth, Esq.
Thomas D. Lyons, Esq.
Attorneys for Plaintiffs

701 Seneca Street, Suite 750
Buffalo, New York 14210
critter@dhpglaw.com

cberloth@dhpglaw.com

tlyons@dhpglaw.com

Dated: Buffalo, New York
October 5, 2020

Eugene Welch, Esq.
Matthew Mitchell, Esq.
Attorneys for Defendants
400 Linden Oaks, Suite 110
Rochester, New York 14625

ewelch@tullylegal.com
mmitchell@tullylegal.com

Dated: Buffalo, New York
October 5, 2020

 

 

STEPTOE & JOHNSON LLP

Is! CLeivtophes We Faparclls

 

Christopher M. Paparella, Esq.
Charles Michael, Esq.
Meghan Newcomer, Esq.
Sarah D. Gordon, Esq.
Attorneys for Defendants
1114 Avenue of the Americas
New York, New York 10036
caparella@steptoe.com

cmichael@steptoe.com

mnewcomer(@steptoe.com

sgordon@steptoe.com

Dated: Buffalo, New York
October 5, 2020

 

 

SO ORDERED.

Dated at Rutland, in the District of Vermont, this

Mey of October, 2020.

 

 

Geoffrey W. Crawford, Chief Judge
United States District Court

 
